MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
A motion for rehearing was granted upon a showing by respondent that through inadvertence the record certified to this court in the first instance was not correct. The record has been corrected in the court below and a supplemental return made. It appears from the record now before us that the order of January 12, 1917, setting aside the default of the defendants in the case of Anthony Wieck v. F. A. Buttrey and J. W. Wilson, was made by the court “upon agreement of counsel for plaintiff and defendants made in open court.” Under these circumstances there is not any merit in this application.
The order setting aside the default is affirmed.

Affirmed.

Mr. Justice Sanner concurs.
Mr. Chief Justice Brantly, being absent, did not hear the argument and takes no part in the foregoing decision.